Citation Nr: 0627730	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  99-04 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased schedular rating for a status 
post avulsion fracture of the left ankle with chronic 
instability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied the veteran's claim of 
entitlement to an increased rating for his status post 
avulsion fracture of the left ankle with chronic instability, 
currently rated 20 percent disabling.  The veteran perfected 
a timely appeal of this determination to the Board.

This matter was initially before the Board in September 2004 
and was remanded for further development.  In that remand, 
the Board noted that the veteran had originally also claimed 
service connection for a left leg disability but had not 
perfected a timely appeal of that issue to the Board.  In a 
February 2005 letter to the Board, the veteran inquired about 
this and other secondary service connection claims that are 
not now properly before the Board.  To the extent that 
veteran either makes new claims for disabilities or requests 
that his previously denied service connection claim be 
reopened, the Board refers these matters to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The veteran currently receives the maximum schedular 
rating available for limited motion of the ankle.  

2.  The severe functional impairment of veteran's foot and 
ankle, including absent active ankle motion, is due to his 
nonservice-connected demyelinating disease/multiple sclerosis 
rather than his service-connected status post avulsion 
fracture of the left ankle with chronic instability.


CONCLUSION OF LAW

A rating in excess of 20 percent under a Diagnostic Code 
other than Diagnostic Code 5271 is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5271 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the initial RO adjudication in January 1998 
took place prior to the VCAA's enactment.  However, VA 
satisfied its duty to notify by means of June 2002 and 
November 2003 letters from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ.

After VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for an increased rating, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  Therefore, despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for an increased rating.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of a VA orthopedic examination, 
VA medical treatment records, private post-service treatment 
records, service medical records, and statements by the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

Increased schedular rating for a status post avulsion 
fracture of the left ankle with chronic instability

The veteran argues that he is entitled to an increased 
schedular rating for a status post avulsion fracture of the 
left ankle with chronic instability.  A review of the claims 
file reveals that, at the time service connection was 
established and a 20 percent rating assigned, in February 
1977, findings included X-ray evidence of an old avulsion 
fracture of the medial malleolus, no limitation of motion, 
and complaints of chronic instability and ankle weakness.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 
119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Currently, the veteran is rated under Diagnostic Code 5271 
for limited motion of the ankle.  Under Diagnostic Code 5271, 
20 percent is the highest disability rating available.  Under 
Diagnostic Codes 5272, 5273 and 5274, 20 percent is also the 
maximum rating assignable for ankylosis of the subastragalar 
or tarsal joint, malunion of the os calcis or astragalus, and 
astragalectomy, respectively.  None of these are shown to be 
present in this case.

Under Diagnostic Code 5270, a higher rating of 30 percent may 
be assigned for ankylosis of the ankle, in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion, 
between 0 degrees and 10 degrees.  

VA and private medical records, dated from the 1970s to 2005, 
reflect the veteran's increasing disability involving the 
left lower extremity.  These records show that the veteran's 
physicians consistently diagnose the veteran with lumbar disc 
pathology and, more significantly, demyelinating disease/ 
multiple sclerosis to explain the his left ankle and leg 
problems.  In contrast, there is no medical evidence or 
opinion that the current condition of the veteran's 
ankle/foot, including weakness and absence of motion, is due 
to his service-connected post avulsion fracture of the left 
ankle.

In an effort to determine the nature and extent of the 
symptoms attributable to the service-connected disorder, the 
Board remanded this case in September 2004.  The veteran was 
afforded a VA orthopedic examination in July 2005 at which 
time he was found to have limited ambulation, very limited 
flexion of the toes, passive range of motion of the ankle 
normal and without pain, no active motion of the ankle, no 
tenderness about the ankle, no true flare-ups, and no reduced 
range of motion or function with repetition.  In the position 
in which the veteran was in the molded ankle/foot orthosis, 
there was no inversion or eversion or abduction or adduction 
deformity.  When the veteran's foot was out of the molded 
ankle/foot orthosis, it dropped into some planter flexion and 
some inversion from which it could be corrected.  The 
examiner's diagnosis was left ankle degenerative arthritis, 
limited motion, with active range of motion of the ankle 
essentially absent.  In the examiner's opinion, the absent 
active ankle motion was secondary to the veteran's 
demyelinating disease/multiple sclerosis.  On x-ray 
examination the veteran was diagnosed as having diffuse soft 
tissue swelling overlying the ankle joint without evidence of 
acute fracture.

Based on the medical evidence submitted in this case, both 
private and VA, the Board finds that the severe functional 
impairment of veteran's left foot and ankle, including absent 
active ankle motion, is due to his non-service-connected 
demyelinating disease/multiple sclerosis rather than his 
service-connected status post avulsion fracture of the left 
ankle with chronic instability.  

The Board notes that where a service connected condition and 
non-service condition coexist and may be manifested by the 
same symptoms, and it is not possible to separate the effects 
of the service-connected condition from those of the non-
service-connected condition, VA regulations dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  38 C.F.R. § 3.102; see Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  However, in the instant case 
there is overwhelming medical evidence that the veteran's 
current foot/ankle problems, such as the absence of active 
motion of the ankle, are the result of his non-service-
connected demyelinating disease/multiple sclerosis and not 
manifestations of his service-connected status post avulsion 
left ankle fracture.  Nor is there any factual basis upon 
which to grant an increased rating for the veteran's 
disability under a Diagnostic Code other than Diagnostic Code 
5271.  

Although the veteran might believe that his current status 
post avulsion left ankle fracture disability is more 
disabling that a 20 percent disability rating would indicate, 
he is not competent to provide opinions that require medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased schedular rating for a status 
post avulsion fracture of the left ankle with chronic 
instability in excess of 20 percent is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


